Citation Nr: 9926320	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-10 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for  a psychiatric disorder 
to include depression, claimed as a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran served in the National Guard.  She had a period 
of active duty for training from August 1981 to March 1982 
and she was called to active duty for the period from 
December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision, in part, denied 
service connection for depression


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's psychiatric disorder existed prior to entry 
into active duty in December 1990.

3.  The veteran's pre-existing psychiatric disorder did not 
increase in severity during the veteran's period of active 
military service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1153 
(West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways, including on a "direct" basis and 
on the basis of "aggravation."  38 U.S.C.A. §§ 101(16), 1131, 
1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.306(a), (b) (1998).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303(d) (1997); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be established on the basis of 
aggravation. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition. 38 C.F.R. § 3.306(b) 
(1998).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

If the disability became worse during service, it will be 
presumed to have been aggravated, Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996), Browder v. Brown, 5 Vet. App. 268, 270 
(1993) [Browder II] citing Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991)[Browder I].  However, "temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened." Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

"In the field of mental disorders, personality disorders 
which are characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of the service diagnosis, will be accepted as showing pre-
service origin."  38 C.F.R. § 3.303(c)(1998). 

Congenital and developmental defects, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation for service connection purposes.  
38 C.F.R. § 3.303(c) (1998).

The veteran served in the National Guard.  She had a period 
of active duty for training from August 1981 to March 1982.  
She was called to active duty during Desert Shield / Desert 
Storm for the period from December 1990 to June 1991.

A private hospital discharge summary reveals that the veteran 
was hospitalized for inpatient psychiatric treatment from 
December 1989 to January 1990.  The discharge diagnosis was: 
recurrent severe major depression with mood incongruent and 
psychotic features; and, mixed personality disorder with 
prominent borderline features.  The reason for 
hospitalization was given as "increasingly depressed mood 
with suicidal ideation and plans to take overdose or shoot 
herself with a gun."  The history of the present illness was 
given as a prior psychiatric hospitalization in 1987 for 
treatment of depression and a previous suicide attempt in 
1981.  Specifically, the veteran's medical history indicated 
a history of psychiatric treatment dating back to childhood 
including a suicide attempt at the age of 18 in 1981.  The 
veteran's depression required treatment with medication.

The veteran was activated for military service during Desert 
Shield on December 6, 1990.  She was a medical technician and 
was deployed to Germany.  The service medical records reveal 
that she rapidly manifested psychiatric symptoms and was 
transferred back to the United States for hospital treatment 
by January 23, 1991.  Throughout most of this short period of 
active military service the veteran required hospitalization 
for treatment of her psychiatric disorder.  During this time 
she had suicidal ideation.  Various diagnoses of her disorder 
were made and included dysthymia and borderline personality 
disorder.  Treatment with psychotherapy and medication was 
required.  

In November 1991 a VA psychiatric examination of the veteran 
was conducted.  The diagnosis was borderline personality and 
dysthymia by history.  The examining psychiatrist recommended 
that additional medical records be obtained before an opinion 
as to aggravation could be rendered.  VA treatment records 
dated October 1991 reveal treatment for the veteran's 
dysthymia with anti-depressants.  

A VA hospital summary dated December 1992 reveals that the 
veteran required psychiatric hospitalization.  The diagnosis 
was somatization disorder with factitious features and a 
mixed personality disorder with antisocial, dependent, and 
borderline features.  On admission the initial impression was 
of recurrent major depression with psychotic features and to 
rule out bipolar disorder.  

In January 1993 a psychological evaluation of the veteran was 
conducted.  The diagnostic impression was recurrent major 
depression with psychotic features.  However, some test 
results indicated an exaggerated symptom picture which was 
indicative of passive-aggressive and borderline personality 
disorders.  

Another VA discharge summary reveals that the veteran again 
required inpatient treatment in July 1993.  The only 
psychiatric diagnosis made was borderline personality 
disorder.  The veteran required inpatient treatment for a few 
days again in August 1993.  

In May 1997 another VA psychiatric examination of the veteran 
was conducted.  This examination was conducted by a 
psychiatrist and a psychologist.  Extensive psychological 
testing was conducted in conjunction with the examination.  
The veteran's medical history and the substantial amount of 
medical evidence of record were reviewed.  The diagnosis was 
recurrent severe major depression and a principal diagnosis 
of severe borderline personality disorder.  The examining 
psychiatrist noted that the veteran's "disorder appears to 
be very chronic in nature and she appears to have episodes of 
increased symptomatology."  After review of the 
psychological test results the examining psychologist's 
opinion was:


[The veteran] is experiencing significant 
psychological and emotional distress, and has 
experienced such distress over a long period of 
time.  Her record indicates that her childhood was 
chaotic and abusive and her history of behavioral 
disturbance appears to extend back into her 
preadolescent years.  There is a reference to a 
suicide attempt at the age of 9, treatment for 
learning disability and hyperactivity, and 
placement in a special school situation because of 
behavioral problems.  I would be interested to have 
more detailed information about the history of any 
psychological problems and treatment in the period 
from 1987 through 1990, but it is clear that toward 
the end of this period she was receiving treatment 
for the diagnoses of dysthymia and borderline 
personality disorder before her active duty in 
Desert Storm/Shield.

From my review of her records and from her testing, 
it is my opinion that the diagnoses that best 
describe her condition are recurrent major 
depression and borderline personality disorder.

Some of her psychological distress may well be 
secondary to traumatic events which have occurred 
in the past, and there are numerous workers in the 
field who believe that the symptomatology of 
borderline personality disorder is essentially 
secondary to traumatic stress experienced in early 
developmental periods.  I do not see that she 
experienced sufficient stressors during her 
military service to justify such a diagnosis.  The 
reports of her reaction to the mass casualty 
exercises indicate an emotional over-reaction to 
those events, which would have been dealt with in a 
different way by someone with a more stable 
psychological adjustment.  It may well be that pre-
existing personality characteristics predisposed 
her to over-react emotionally to those exercises 
but I do not feel that this is sufficient to meet 
criteria for a post-traumatic stress disorder.  The 
report of the events that occurred in Nuremberg, 
Germany are simply too vague at this point to meet 
such criteria.  It is, of course, possible that her 
pre-existing personality disorder was aggravated to 
some degree by her military experiences, and 
particularly by being called up to active duty, 
[but] the extent to which this is the case [is] 
difficult to judge without a more complete history 
of her psychological and psychiatric treatment 
before she was called up and without a more 
reliable report of her level of function socially 
and occupationally during that period.  Without 
more convincing information to the contrary, I 
would tend to anticipate that any such aggravation 
would be transient and temporary, and would not 
overall worsen her illness more than would have 
happened as it otherwise followed its natural 
course.

The evidence is against the veteran's claim for service 
connection for a psychiatric disorder.  The medical evidence 
of record reveals that the veteran has required psychiatric 
treatment ever since childhood.  The evidence shows that the 
veteran was diagnosed with major depression and a personality 
disorder prior to her active military service in 1990.  The 
medical evidence of record reveals that the veteran suffered 
from suicidal ideation and actual suicide attempts along with 
depression and personality disorder prior to her entry into 
active service in December 1990.  Because of this she 
required treatment with psychotherapy, medication, and, at 
times, inpatient hospitalization.  During service the veteran 
again suffered from suicidal ideation along with dysthymia 
and personality disorder.  During service she required  
treatment with psychotherapy, medication, and, at times, 
inpatient hospitalization.  Subsequent to service the veteran 
continues to suffer from suicidal ideation, depression, and 
personality disorder.  She continues to require treatment of 
these disorders with therapy, medication, and occasional 
inpatient psychiatric hospitalization.  The evidence of 
record reveals essentially the same level of psychiatric 
disability before, during, and after the veteran's short 
period of active service from December 1990 to June 1991.  As 
such, the evidence does not show any increase in severity of 
the veteran's psychiatric disorder during service.  With no 
increase in disability there is no aggravation.  Therefore, 
the preponderance of the evidence is against service 
connection for a psychiatric disorder.  


ORDER

Service connection for a psychiatric disorder is denied.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

